                                                                        USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 11 1  st cP
 SAVOR HEAL TH, LLC,
                               Plaintiff,
                                                                    No. 19-CV-9798 (RA)
                          V.
                                                                          ORDER
 ANDREA DAY,
                               Defendant.


RONNIE ABRAMS, United States District Judge:

         ORDERED that no later than January 24, 2020, the parties shall submit a joint letter, not

to exceed five (5) pages, providing the following information in separate paragraphs:

         1.      A brief description of all contemplated motions;

         2.      A brief description of any discovery that has already taken place, and/or
                 that which will be necessary for the parties to engage in meaningful
                 settlement negotiations;

         3.      A brief description of prior settlement discussions (without disclosing the
                 parties' offers or settlement positions) and the prospect of settlement;

         4.      The estimated length of trial; and

         5.      Any other information that the parties believe may assist the Court in
                 advancing the case to settlement or trial, including, but not limited to, a
                 description of any dispositive issue or novel issue raised by the case.

         IT IS FURTHER ORDERED that no later than January 24, 2020 the parties jointly submit

to the Court a proposed case management plan and scheduling order. A template for the order is

available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:        January 15, 2020                                      I
              New York, New York
                                                                f
                                                      Ronnie Abrams
                                                      United States District Judge
